Citation Nr: 1820596	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to nonservice-connected pension benefits.

3.  Entitlement to service connection for ischemic heart disease and a heart attack ("ischemic heart disease"), to include coronary artery disease (CAD).

4.  Entitlement to a rating of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney



ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was remanded by the Board in February 2016 for further development and is now ready for disposition.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 5, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant, through his authorized representative, that a withdrawal of the issues of entitlement to service connection for COPD, and entitlement to non-service connected pension benefits, is requested.

2.  The Veteran's ischemic heart disease, to include CAD, is related to service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for COPD have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to service connection for non-service connected pension benefits have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for establishing entitlement to service connection for ischemic heart disease, to include CAD, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107(b) (2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

This appeal was remanded by the Board in February 2016 for further development.  The Board is satisfied that the agency of original jurisdiction (AOJ) substantially complied with the Remand orders, and no further action is necessary in this regard.  Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

In the present case, the Veteran's representative has indicated in a signed writing the desire to withdraw the Veteran's claims for COPD and for non-service connected pension.  These appeals have been withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to them.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection

Generally, in order to establish service connection for a present disability, "the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran was exposed to herbicide agents-specifically, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram-during service, and manifests certain diseases, including ischemic heart disease and CAD, to a degree of 10 percent or more at any time after service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has a diagnosis of previous inferior wall myocardial infarction with minimal peri-infarction ischemia from Dr. Walton-Shirley, dated April 2011.  In February 2013, that physician also provided a diagnosis of CAD.  Thus, the first element of service connection is met.

The Board further finds that the Veteran was exposed to herbicide agents in service.  As the Board discussed in its February 2016 remand, M21-1, IV.ii.1.H.5.a, provides that the "Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them at or near the perimeters of Thailand military bases."  M21-1, IV.ii.1.H.5.b provides that herbicide exposure may be conceded on a direct/facts-found basis in the case of veterans who served in the U.S. Air Force during the Vietnam era at one of the listed Air Force bases, including Korat, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

In the case of veterans who served at a U.S. Army base in Thailand during the Vietnam era, the manual further provides that herbicide exposure may be conceded on a direct/facts-found basis for veterans who served as a member of the military police unit, or with a military police occupational specialty.  

Otherwise, the manual directs that the Veteran should be asked for the approximate dates, location, and nature of alleged exposure, and if sufficient information is received, a request should be sent to JSRRC for verification of exposure to herbicides. 

The Veteran asserts that he was exposed to Agent Orange during his service between January 1971 and January 1972 in Korat, Thailand, when he served with the 442nd Signal Battalion.  See Statements, May 2011, September 2013 (on Form 9); Notice of disagreement, August 2013.  His personnel records confirm that he was stationed in Korat, Thailand, and that he served as a Repair Parts Specialist with the 442nd Signal Battalion.  He has reported that his unit was based at Camp Friendship (U.S. Army) in Korat, though his personnel records do not confirm this.  See Statement, January 2016.

Notably, a Department of Defense report titled Project CHECO Southeast Asia confirms that Camp Friendship bordered the Korat Air Force Base (AFB) on a section of the perimeter.  See also Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016).  While Camp Friendship service is not of record in the Veteran's service personnel records, the Veteran's personnel records do include a May 1971 Operational Report, Lessons Learned, of the 442nd Signal Battalion, which noted that the Battalion motor pool was relocated to the "Jones Park" area, establishing a more centralized location for the motor pool, given the closing of Camp Friendship.

The Board remanded the claim in February 2016 because it was unclear where the Jones Park area was, and whether it was located on the perimeter of Korat or Camp Friendship, such that the Veteran's duties may have brought him into contact with Agent Orange.

In November 2016, the Defense Personnel Records Information Retrieval System (DPRIS) reported that Operational Reports-Lessons Learned (OR-LLs) submitted by the 442nd Signal Battalion and USASTRATCOM documented that the Veteran's "unit was located at Camp Friendship, Korat, Thailand.  The records also document that during February 1971, the battalion motor pool relocated to Jones Park (Korat)."  The records did not report on unit personnel being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments, or any use, testing, spraying, or storage of Agent Orange or tactical herbicides at Jones Park specifically, or at Korat, Thailand, generally.

The Board finds that the DPRIS report that the Veteran's unit served at Camp Friendship, Korat, Thailand, is consistent with his service personnel records.  While his service personnel records were silent on the question of whether he served at Camp Friendship, they do document the fact that his battalion was relocated to Jones Park upon the closing of Camp Friendship.

The Board further finds that both Project CHECO Southeast Asia and the United States Court of Appeals for Veteran's Claims (Court)'s summary thereof in Parseeya-Picchione, supra, document that Camp Friendship bordered the Korat AFB on a section of the perimeter.

In light of the Veteran's credible August 2013 lay statement that he "served where Agent Orange was sprayed," the documentation of his service on the perimeter of a Thailand military base, and the absence of any service department finding to the contrary, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicide agents.  As a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  Therefore, exposure to herbicide agents is conceded.

As Dr. Walton-Shirley diagnosed the Veteran with CAD and previous inferior wall myocardial infarction with minimal peri-infarction ischemia in February 2013 and April 2011, respectively, and as they manifested to a degree of at least 10 percent after service, the requirements are met and service connection is warranted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

In sum, there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertions regarding exposure to herbicides, and there is evidence that he has been diagnosed with ischemic heart disease, to include CAD.  As a result, service connection on a presumptive basis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.309(e); Ortiz, supra. (Fed. Cir. 2001).


ORDER

The appeal of the issue of entitlement to service connection for a respiratory disorder, to include COPD, is dismissed.

The appeal of the issue of entitlement to nonservice-connected pension benefits is dismissed.

Service connection for ischemic heart disease, to include CAD, is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is unable to work due to his service-connected ischemic heart disease, to include CAD.  It is within the provenance of the AOJ to assign the rating(s) for a newly service-connected disability.  As the assignment of a TDIU depends in part on the assigned rating (viz., whether it exceeds 60 percent, pursuant to 38 C.F.R. § 4.16), remand is required to afford the AOJ the opportunity to assign the disability rating, develop the claim, and address the merits of the TDIU claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment history, to include part-time and seasonal employment.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


